 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Prepared Meats, Inc. d/b/a Prepared Meat Sales, Inc. and ers, Local 174, affiliated with United Food and Commercial Workers International Union, 
AFL±CIO. Case 29±CA±20121±1 February 5, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND HIGGINS Upon a charge filed by the Union on July 5, 1996, the General Counsel of the National Labor Relations Board issued a complaint on October 31, 1996, against 
Prepared Meats, Inc. d/b/a Prepared Meat Sales, Inc., 
the Respondent, alleging that it has violated Section 
8(a)(1) of the National Labor Relations Act. Although 
properly served copies of the charge and complaint, 
the Respondent failed to file an answer. On January 13, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On 
January 15, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show 


tion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

close that the Region, by letter dated November 27, 1996, notified the Respondent that unless an answer 
were received by December 6, 1996, a Motion for 
Summary Judgment would be filed In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a New York corporation, with its principal office and places of business located at 1330 and 1339 Utica Avenue, Brooklyn, New York, has been engaged in the retail and wholesale processing and sale of chicken. During 
plaint, a representative period, the Respondent, in the cess of $500,000 from its retail operations at its New York facilities and purchased and received at its wholesale operations at 1330 Utica Avenue, chickens 
rectly from points outside the State of New York. We find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES ence of its employees, threatened an agent of the Union with physical harm when the agent attempted to meet with said employees. CONCLUSION OF LAW anteed in Section 7 of the Act, and has thereby en-gaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and Section 2(6) 
and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act. ORDER The National Labor Relations Board orders that the Respondent, Prepared Meats, Inc. d/b/a Prepared Meat Sales, Inc., Brooklyn, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Threatening an agent of the United Food and Commercial Workers Local 174, affiliated with United Food and Commercial Workers International Union, ical harm when the agent attempts to meet with the employees. 322 NLRB No. 185  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days after service by the Region, post at its facilities in Brooklyn, New York, copies of the 
attached notice marked ``Appendix.''1 Copies of the notice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 

ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since July 5, 1996. (b) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. February 5, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT threaten an agent of the United Food and Commercial Workers Local 174, affiliated with 
United Food and Commercial Workers International Union, AFL±CIO, in the presence of our employees, with physical harm when the agent attempts to meet with our employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. PREPARED MEATS, INC. D/B/A PRE-PARED MEAT SALES, INC. 